Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 was filed before the mailing date of the Non-final rejection on 1/29/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
4. 	The formal drawings filed on 11/30/2020 have been approved by the examiner.

EXAMINER’S AMENDMENT
5. 	An examiner's amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee.
 	CLAIMS:
 	The has been changed to “ CASE WITH A PLURALITY OF PAIR CASE COMPONENTS FOR A SEMICONDUCTOR DEVICE ”
Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the except for a case fixed to the outer edge portion of the upper surface of the base plate.  A lead frame formed integrally with the case and including a terminal formed on one end portion of the lead frame.  The case including a pair of first case components arranged to face each other,
and a pair of second case components arranged to face each other and crossing the pair of first case components.  Joining end portions of the pair of first case components to end portions of the pair of second case components forms the case in claim 1.
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272- 1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone
number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.















AC/January 29, 2022				 /Alonzo Chambliss/ 									Primary Examiner, Art Unit 2897